DETAILED ACTION
Claim(s) 1-48 are presented for examination. 
Claims 1, 15, 17, 31, 33, 36, 39, 44 and 45 are amended.
Claim(s) 2-4, 6, 7, 10-14, 18-20, 22 and are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview 
An Examiner initiated interview was conducted on May 5th, 2022 to provide clarification of proposed claim amendments (see interview summary paper # 20220505). 

Applicant’s amendments filed April 26th, 2022 do not place the claims in condition for allowance since previously cited prior art by “Touati” in view of “Horn” and “Jin” still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require additional consideration and/or search.

Response to Arguments
Applicant’s arguments (see remarks pages 11-16 of 17) filed April 26th, 2022 with respect to rejection of claim(s) 1, 5, 8-9, 15-17, 21, 24-25, 31-39 and 41-48 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Touati, Horn, and Jin, alone or in combination, fail to disclose the limitations recited in the pending claims... both Touati and Horn adopt the 4G/LTE network architecture -- neither Touati nor Horn mention or suggest any changes to the architecture or the need for flow-based QoS control... Jin also fails to teach "wherein the session management function and a PDN Gateway (PGW) serve as a control plane (CP) gateway that is in communication with an entity that is an access point and a user plane anchor for a user equipment in the CN" as recited in the pending claims...  [Remarks, pages 12-16 of 17].
	
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Jin fig. 3: Step(s) “300”, “310” and “320”, Embodiment 3, pgs. 8-9, ¶92 - ¶100 discloses as follows:
  

    PNG
    media_image1.png
    975
    708
    media_image1.png
    Greyscale

	[0092] FIG. 3 is a diagram of a scenario of a bearer control method according to Embodiment 3. As shown in FIG. 3, after a PDN connection is established, a service data flow of UE may change. For example, the service data flow of the UE may be different at different times. An access network access node may perform service identification on a service of the UE, and detect the service data flow of the UE. In this scenario, the bearer control method may include the following steps.

	[0093] Step 300: The access network access node sends a service detection report to a PCRF, or the access network access node sends the service detection report to the PCRF by using an MME.

	[0094] Step 310: The access network access node receives QoS information returned by the PCRF, or the access network access node receives, by using the MME, the QoS information returned by the PCRF.

	[0095] Step 320: The access network access node allocates the service data flow of the UE to the air interface bearer according to the QoS information.


In other words, Jin teaches:

“the session management function and a PDN Gateway (PGW) serve as a control plane (CP) gateway that is in communication with an entity that is an access point and a user plane anchor for a user equipment in the CN” by disclosing – 

	The access network access node sends a service detection report to the PCRF via the MME and receives QoS information returned by the PCRF using the MME for allocating the service data flow of the UE to the air interface bearer according to the QoS information.
        
	Therefore a prima facie case of obviousness is established by “Jin” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

	In the limited time allotted for AFCP 2.0, an additional search performed by the Examiner resulted in the following relevant prior art(s). However further search and/or consideration is required. 

United States Patent Document: Guo (US 11,303,761 B2); {see fig. 3, col. 10, lines 4-10}.

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469